In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00051-CV
                              __________________

       JIMMY RELAFORD AND DONICE RELAFORD, Appellants

                                         V.

                  THE LACAZE FAMILY TRUST, Appellee

__________________________________________________________________

            On Appeal from the County Court at Law No. 1
                      Jefferson County, Texas
                       Trial Cause No. 134776
__________________________________________________________________

                          MEMORANDUM OPINION

      The trial court signed a final judgment on February 10, 2020. Appellants filed

a notice of appeal but failed to file a brief. On August 17, 2020, we notified the

parties that the reporter’s record had not been filed because the reporter’s fee had

not been paid and that the appeal would be submitted on the clerk’s record alone

unless payment arrangements were made with the court reporter or a motion

explaining the need for additional time to file the record were filed. On September

18, 2020, we notified the parties that the Court had received a notice from the court

                                         1
reporter that, due to Appellants’ failure to pay for the record, no reporter’s record

had been filed, and we informed the parties that the case was submitted on the clerk’s

record alone and Appellants’ brief was due on or before October 19, 2020.

         On September 22, 2020, the reporter’s record was filed, and on October 21,

2020, we notified the parties that Appellants’ motion for extension of time to file

their brief was granted and Appellants’ brief was due on November 23, 2020. On

November 24, 2020, we notified the parties that the Appellants’ brief was past due

and warned that the cause would be submitted to the Court on the record alone on

December 4, 2020 and without briefs, which could result in dismissal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b). Appellants have not filed a

brief.

         In the absence of a brief assigning error for appellate review, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

         APPEAL DISMISSED.

                                                          PER CURIAM

Submitted on January 27, 2021
Opinion Delivered February 4, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.




                                            2